DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
This office action is in response to the amendments/remarks filed on 08/10/2022. Claims 1-2, 6-9 are pending; claims 1, 9 have been amended; claims 3-5 are canceled. 

Response to Arguments/Amendment

The previous rejections under 35 USC 112 (b) has been withdrawn in light of the amendment to claim 9.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-2, 4-9 under 35 USC §102 have been fully considered and are persuasive in light of applicant’s amendment to claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (see rejections below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 9228641) in view of Ando (US 2013/0260948)
Claim 1: Gauthier discloses a power transmission device comprising:
  a transmission mechanism (Fig.1, 100) having a planetary gear set (e.g. 133,117,137,139), a first engagement element that is a band brake (143) configured to be engaged when the transmission mechanism is in a low gear speed (e.g. an under drive reverse mode when the second clutch assembly is disengaged and the band brake is in the second position), and 
a second engagement element that is a multi-plate friction clutch (e.g. clutch assembly which is multi-plate clutch: col.5 lines 54-55) configured to be engaged when the transmission mechanism is in a high gear speed (e.g. direct drive using multi-plate clutch assembly (e.g., pressure plate 121, discs 123, plates 125, compression spring 127, and pressure plate actuator 129), the sprag clutch 135 continues to insure that the input torque applied by motor 103 generates forward torque at the wheels. As the clutch assembly becomes engaged, a friction zone is created that shifts the gearbox smoothly towards the direct drive mode, col.7 lines 1-14); the multi- plate friction clutch including a driven plate and a drive plate (123 and 125),  and a piston (as shown in Fig. below), 
wherein the driven plate, the drive plate, and the piston of the multi-plate friction clutch overlap the band brake and the planetary gear set in the radial direction (as shown in annotated Fig.1 above, the plates 123,125 piston as annotated overlap the band brake 143 and planetary gearset 133,117,137,139), and 

Gauthier does not disclose at least one of the driven plate and the drive plate of the multi-plate friction clutch is arranged on a radially outward side of a ring gear of the planetary gear set. 
Ando teaches  an automatic transmission (Fig.4) having a first engagement element (B-1); a second engagement element (C-1) that is a multi-plate friction clutch (as shown in Fig.4 and ¶[0063]), at least one of the driven plate and the drive plate (21 having inner and outer disk plates) of the multi-plate friction clutch is arranged on a radially outward side of a ring gear (R1) of a planetary gear set (SP) (see Fig.4).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to rearrange at least one of the driven plate and the drive plate of the multi-plate friction clutch to dispose on a radially outward side of a ring gear of the planetary gear set as taught by  Ando in transmission of Gauthier for the benefit of efficiently use the radially outward space of the ring gear and reducing the axial length of transmission. 
    PNG
    media_image1.png
    638
    566
    media_image1.png
    Greyscale
 
Claim 2: Gauthier and Ando as modified device disclose the power transmission device according to claim 1, wherein the band brake (143) overlaps (e.g. partially overlaps) with the planetary gear set (133,117,137,139) in the radial direction (see Fig.1).
Claim 6: Gauthier and Ando as modified device disclose the power transmission device according to claim 1, a motor (103), wherein the transmission mechanism (100) is connected downstream of the motor.
Claim 7: Gauthier and Ando as modified device disclose the power transmission device according to claim 1, wherein the transmission mechanism is a two-speed transmission mechanism (e.g. under drive and direct drive).
Claim 8: Gauthier and Ando as modified device disclose the power transmission device according to claim 1, a motor (103) arranged upstream of the transmission mechanism (100), wherein the transmission mechanism is a two-speed transmission mechanism (see explanation from claim 7 above), 
an output rotation of the transmission mechanism in the high gear speed (direct drive) and an output rotation of the transmission mechanism in the low gear speed (under drive) are in the same rotational direction, and 
a rotational direction of an output rotation of the transmission mechanism is switched between forward and reverse by switching a rotational direction of the motor (col.6 lines 64-68: As long as ring gear 133 is rotating in the forward direction, sprag clutch assembly 135 permits motor 103 to apply either forward or reverse torque to input drive shaft 101) .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 9228641) and Ando (US 2013/0260948) and further in view of Lee (DE102015106503)
Claim 9: Gauthier and Ando as modified device disclose a differential device (Gauthier: col.5 lines 39-42: output shaft 105 may be coupled directly to the vehicle's wheels, preferably it is coupled via a differential, not shown, to the wheels1) arranged downstream (base on col.5 and 39-42 of Gauthier described that differential is arranged downstream of transmission mechanism 100) of the transmission mechanism (100),
Gauthier and Ando do not explicitly disclose drive shaft arranged downstream of differential; the drive shaft penetrates the motor and the transmission mechanism; and the motor, the transmission mechanism and the differential device overlap in an axial direction.
Lee teaches a similar transmission (Fig.7) as Gauthier having a drive shaft (16a, 16b) arranged downstream of differential (as shown in Fig.7);  a motor (20), a transmission mechanism (311) and the differential device (70) overlap in an axial direction (see Fig.7); the drive shaft penetrates the motor and transmission mechanism (as shown in Fig.7).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the arrangement of the drive shaft as taught by Lee such that the drive shaft arranged downstream of differential, penetrate the motor and transmission mechanism and the motor, the transmission mechanism and the differential device overlap in an axial direction in the Gauthier and Ando’s transmission so that it would reduce installation space in both a radial and axial direction.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/           Examiner, Art Unit 3659                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is well known in the art that a pair of drive axles (i.e., one is equivalent to the claimed drive shaft) are connected to a differential to drive respective wheels at different speeds.